The record evidence establishes that third-party plaintiff *381Marquise Construction Corp. (Marquise), the general contractor on the work site, undertook the responsibility to hire and supervise laborers to clean the work site. Allstar, the electrical subcontractor, had no such duty, and did not create the hazardous debris condition that caused its employee to slip and fall on an internal staircase. Marquise recognized that the subject wall compound droppings and dust left behind by a sheet-rocking subcontractor constituted a safety hazard, and that such conditions were recurring on the premises. Accordingly, summary judgment dismissing the contractual indemnification cause of action was properly granted, where there was no evidence that negligence on the part of Allstar contributed to its employee’s fall (see Arenas v Bon-Ton Dept. Stores, Inc., 35 AD3d 1205, 1207 [2006]). Absent any evidence of negligence on the part of Allstar, there is also no viable common-law indemnification claim. Concur—Saxe, J.P., Gonzalez, Buckley and Acosta, JJ.